This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
  WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur. *Page 623
                    ON PETITION FOR REHEARING                CHARLES L. COULSON, Appellant, v. H. L. HERR, Appellee.                Opinion filed November 26, 1929.
Where a "finding" as distinguished from the essentials of the "order" or "decree" may, without affecting the remainder of the order or decree, be eliminated as surplusage in that there is no evidence in the record sustaining such "finding," the appellate court will remand the cause with instructions to eliminate such finding from the order or decree.
An Appeal from the Circuit Court for Pinellas County; T. Frank Hobson, Judge.
Remanded with instructions.
Motion for rehearing denied.
W. F. Way, for Appellant;
Wm. G. King, Merle E. Rudy and Guyte P. McCord, for Appellee.